DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Grandinetti on February 18, 2022.
The application has been amended as follows: 
1. Amend claim 50 as follows:
A pipe-bending apparatus for bending an elongate pipe section continuously along a longitudinal axis of the pipe section, the apparatus comprising: 
an internal mandrel arranged to fit inside the pipe section to resist radially-inward deformation of an inner surface of the pipe section with respect to the longitudinal axis during bending; 
an elongate tensile hold-back element arranged to extend internally along the pipe section from an external anchor to the internal mandrel to hold the internal mandrel at a bending zone as the pipe section advances longitudinally past the internal mandrel; 
a pressure-equalisation duct extending longitudinally through the pipe-engaging elements that form ends of the internal mandrel; 
an external mandrel defining the bending zone; and 
a drive for advancing the pipe section through the bending zone; 

wherein the internal mandrel is comprising:
longitudinally-spaced pipe-engaging elements;
a tensile flexible or hinging link disposed between the pipe-engaging elements to allow relative angular movement between the pipe-engaging elements as the pipe bends; and
a hold-back connection on one of the pipe-engaging elements to apply hold-back force to that pipe-engaging element, whereby the hold-back force is transmitted in use to another of the pipe-engaging elements by tension in the tensile link; and
a pressure compartment is defined between the pipe-engaging elements;
wherein the pressure compartment contained a fluid mass; and
wherein the fluid mass comprises a gel, wax or granular filler material.

2. Claims 55 and 56 are cancelled. 

Election/Restrictions
Claims 42-49 are allowable. Claims 50-54, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on March 29, 2021, is hereby withdrawn and claims 50-54 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a pressure-equalisation duct extending longitudinally through the pipe-engaging elements of the mandrel; and a pressure compartment defined between the pipe-engaging elements; wherein the pressure compartment comprises a fluid mass; and wherein the fluid mass comprises a gel, wax or granular filler material” in combination with the rest of the claimed limitations set forth in claims 42 and 50.
Anderson (US 3,274,817) discloses an internal mandrel for a pipe bender comprising of two pipe-engaging elements (20, 22), a tensile flexible link (24) disposed between the pipe-engaging elements [see col. 2 lines 17-21] and a pressure compartment (66) defined between the pipe-engaging elements. Anderson further discloses hydraulic fluid is provided to the pressure compartment (66) to provide pivotal movement between the pipe-engaging elements to stretch the upper wall portions of the pipe, producing a bend within the pipe [see col. 3 lines 29-40].
Newlon (US 2,288,731) discloses an internal mandrel comprising of pipe-engaging elements (11) disposed each at an end of the pipe, a pressure compartment defined between the pipe-engaging elements, and a hold-back connection (16, 17) on each of the pipe-engaging elements to apply hold-back force. Newlon further discloses a fluid mass of sand is inserted in the pipe between the pipe-engaging elements prior to sealing of both pipe-engaging elements [see col. 2 lines 1-8; figure 1].
The prior art, neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify Claims 42-54 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725